DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 12/16/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the double patenting rejections over co-pending applications 16/402,999, 16/676,945, 16/402,413, 16/402,816, and 16/402,448.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-11 and 23-25
Withdrawn claims: 				None
Previously cancelled claims: 		12-22
Newly cancelled claims:			None
Amended claims: 				1, 2, 4-6, 8, 9, 11, and 24
New claims: 					None
Claims currently under consideration:	1-11 and 23-25
Currently rejected claims:			1-11 and 23-25
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that the “MRP composition is added to the consumable in a final concentration in the range of”, but does not provide a concentration range.  Therefore, the claim is indefinite.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-9, 11, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hamasaki (US 2011/0081473; previously cited by the Examiner).
Regarding claim 1, Hamasaki teaches a method of improving the taste profile of a consumable (corresponding to milk taste-enhancing action) ([0001]), comprising the steps of : adding a Maillard reaction product (MRP) composition (corresponding to food ingredient) to the consumable (corresponding to food or seasoning) (section (5) of Stevia extracts (corresponding to stevioside) and steviol glycosides (corresponding to rebaudioside) ([0142]), wherein the addition of the MRP composition improves a taste of the consumable ([0001]).
Regarding claim 2, Hamasaki teaches the invention as described above in claim 1, including the MRP composition is added to the consumable in a final concentration of 1-10,000 ppm (section (5) of [0098]).
Regarding claim 4, Hamasaki teaches the invention as described above in claim 1, including the amine donors comprise an amino acid (corresponding to valine, proline, isoleucine, lysine, glutamic acid, and arginine) (section (2) of [0098]).
Regarding claim 5, Hamasaki teaches the invention as described above in claim 1, including the method further comprising the step of adding sweeteners to the consumable, wherein the one or more sweeteners ([0142]) are added separately from the MRP composition or added concurrently with the MRP composition (corresponding to the MRP composition being added to the final food or seasoning or added during the processing steps) ([0128]).
Regarding claims 6 and 7, 
Regarding claim 8, Hamasaki teaches the invention as described above in claim 1, including the consumable does not contain any product made from roasted coffee beans (corresponding to confectionary, milk drinks, carbonate drinks, fruit juice drinks, and processed foods) ([0129]).
Regarding claim 9, Hamasaki teaches the invention as described above in claim 1, including the consumable further comprises a product from roasted coffee beans (corresponding to milk coffee hard candies) ([0135]) and wherein the added MRP composition is not made from roasted coffee beans ([0098]).
Regarding claim 11, Hamasaki teaches the invention as described above in claim 1, including the consumable is a carbonated soft beverage, fruit juice, or a beverage comprising a fruit juice (corresponding to fruit juice drinks) ([0129]).
Regarding claim 23, Hamasaki teaches the invention as described above in claim 1, including the reaction mixture is heated at a temperature in the range of 70-150°C ([0122]), which falls within the claimed temperature range.
Regarding claim 24, Hamasaki teaches a consumable (corresponding to confectionary, favorite foods, drinks, liquors, and processed foods) ([0129]) prepared by the method of claim 1.
Regarding claim 25, Hamasaki teaches the invention as described above in claim 1, including the amine donor comprises glutamic acid ([0098]) or sodium glutamate ([0145]).

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki (US 2011/0081473; previously cited by the Examiner) as applied to claim 1 above.
Regarding claim 3, Hamasaki teaches the invention as described above in claim 1, including the MRP composition can be added to a consumable during the phase of adding raw materials ([0128]) such as thaumatin ([0142]) wherein the MRP composition is further heated to increase the milk taste-enhancing action ([0128]) as a result of the Maillard reaction ([0123]).  Therefore, Hamasaki teaches that the reaction mixture comprises thaumatin.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki (US 2011/0081473; previously cited by the Examiner) as applied to claim 1 above, in view of Danhi (Danhi, R., “Citrus Flavor Formulation”, 2014, Prepared Foods, https://www.preparedfoods.com/articles/114149-citrus-flavor-formulation).
Regarding claim 10, Hamasaki teaches the invention as described above in claim 1, including the MRP composition can be added to a consumable during the phase of adding raw materials ([0128]) such as flavoring agents ([0142]) wherein the MRP composition is further heated to increase the milk taste-enhancing action ([0128]) as a result of the Maillard reaction ([0123]).  Therefore, Hamasaki teaches that the MRP composition comprises flavoring agents.  Hamasaki also discloses that the consumable is a milk drink, carbonate drink, or candy ([0129]).  It does not teach that the MRP composition has a citrus or tangerine flavor.
However, Danhi teaches that citrus oil and citrus essence are among the most useful flavoring ingredients, especially in soft drinks, dairy, and candies (page 1, paragraph 5).
It would have been obvious for a person of ordinary skill in the art to have modified the MRP composition of Hamasaki to include a citrus oil or citrus essence as taught by Danhi.  Since Hamasaki teaches that the MRP composition can be added with the raw materials during processing to make products such as milk drinks, carbonate drinks, or candy and that the raw materials include flavoring ingredients, but does not specify the flavoring ingredient, a skilled practitioner would be motivated to consult an additional reference such as Danhi in order to determine a suitable flavoring agent for a milk drink, carbonate drink, or candy.  The incorporation of a citrus oil or citrus essence in the MRP composition would give the composition a citrus flavor, thereby rendering the prior art obvious.

 Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of co-pending Application No. 16/402,991.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 11 and 12 require all the claim limitations of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 22 of co-pending Application No. 16/403,223.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claim 1 requires all the claim limitations of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, and 11 of co-pending Application No. 16/402,605.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 2 require all the limitations of instant claim 24 and co-pending claims 10 and 11 require all the limitations of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of co-pending Application No. 16/403,178.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 12 require all the claim limitations of instant claims 1 and 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of co-pending Application No. 16/402,641 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1 and 3 require all the limitations of instant claim 1, except for the beverage to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, and 12 of co-pending Application No. 16/403,053 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 10, 11, and 12 require all the limitations of instant claims 1 and 24, except for the food or beverage to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 11, and 12 of co-pending Application No. 16/403,061 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 2, 11, and 12 require all the limitations of instant claims 1 and 24, except for the beverage to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, and 11 of co-pending Application No. 16/402,728 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 2, 10, and 12 require all the limitations of instant claims 1 and 24, except for the composition to be a consumable and to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol Stevia-related component in a food or beverage is obvious.  Also, since co-pending claims 19 and 28 are directed toward a food or beverage, it is presumable that the composition of co-pending claims 1, 2, 10, and 12 is an edible composition, thereby rendering the consumable of the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27, 28, 34, 35, 41, and 42 of co-pending Application No. 17/301,485 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 27, 28, 34, 35, 41, and 42 require all the limitations of instant claim 1, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 30, 31, and 40 of co-pending Application No. 17/302,946.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 21, 30, 31, and 40 require all the limitations of instant claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 188, 191, and 192 of co-pending Application No. 17/302,995 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 188, 191, and 192 require all the limitations of instant claim 1, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, 33, 38, 39, and 40 of co-pending Application No. 17/303,569.  Although the claims at issue are not identical, they are not patentably 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 39 of co-pending Application No. 17/443,269.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 10, and 39 require all the limitations of instant claims 1 and 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 20 of co-pending Application No. 17/455,284.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 11, and 20 require all the limitations of instant claims 1 and 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 11, and 12 of co-pending Application No. 17/455,327 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 2, 10, 11, and 12 require all the limitations of instant claim 1, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of co-pending Application No. 17/455,797 in view of FDA (“High Intensity Sweeteners”, 2014, FDA, https://www.fda.gov/food/food-additives-petitions/additional-information-about-high-intensity-sweeteners-permitted-use-food-united-states).  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 10, and 19 require all the limitations of instant claims 1 and 24, except for the composition to comprise a Stevia-related component.  However, FDA teaches that high-intensity sweeteners such as steviol glycosides are widely used in foods and beverages (page 1, paragraphs 6 and 8).  Therefore, the inclusion of a Stevia-related component in a food or beverage is obvious.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 11, and 16 of co-pending Application No. 17/454,548.  Although the claims at issue are not identical, they are not patentably distinct from each other, as co-pending claims 1, 6, 11, and 16 require all the limitations of instant claims 1 and 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-11 and 23-25 over Oglesby: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to direct it to a method for improving the taste profile of a consumable, comprising the steps of adding a MRP composition to the consumable wherein the MRP composition is produced by reducing sugars and amine donors undergoing a Maillard reaction and wherein the consumable further comprises a Stevia-related component.  Applicant stated that the Oglesby reference generally describes sweetener compositions and methods for reducing oral cavity and tongue coating adherence and numbing effects of a sweetener composition in an emulsified mixture, wherein the stable emulsion is formed by heating and/or shaking, stirring, homogenizing, pulverization, or other known techniques.  Applicant stated that Oglesby does not mention Maillard reactions at all, let alone the effect of a Maillard reaction product on taste and that the Office construes the heating option disclosed in Oglesby as inherently forming an MRP composition in accordance with claim 1.  Applicant argued that the 
However, in the new grounds of rejection, the features of claim 1 and its dependents are taught by either Hamasaki alone or the combination of Hamasaki and Danhi while Oglesby and Seasoned Advice no longer serve as prior art.  Therefore, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Double Patenting Rejections: Applicant will address the rejections at such time the claims are considered otherwise allowable.  Applicant noted that instant claims stand rejected over co-pending Application No. 16/403,163 and requested clarification on these rejections (Applicant’s Remarks, page 7, paragraph 4- page 8, paragraph 7).
  The double patenting rejections over co-pending applications 16/402,999, 16/676,945, 16/402,413, 16/402,816, and 16/402,448 are now moot and the instant claims have double patenting rejections as described above.  In reference to the double patenting rejections over 16/403,163, the co-pending application number was incorrect and therefore, these rejections are moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791